DETAILED ACTION
Status of Application
Receipt of the response to the restriction/election requirement and applicant arguments/remarks, filed 10/12/2022, is acknowledged. 
Applicant has elected with traverse the invention of Group I, Claims 1 and 4-11, drawn to a method of preparation aqueous fulvestrant suspensions.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse.  MPEP § 818.03(a).  
Claims 1-11 are pending in this action.  Claims 2 and 3 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim.  Claims 1 and 4-11 are currently under consideration.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a continuation of U.S. Patent Application No. 16/099,265, filed November 6, 2018 and now abandoned, that is a 371 of PCT/US2017/031376, filed May 5, 2017, which claims benefit of provisional U.S. Application No. 62/332,842, filed May 6, 2016, and U.S. Application No. 62/420,555, filed November 10, 2016.

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Specification
The lengthy specification (89 pages, exclusive of claims) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  MPEP 608.01.  The specification is objected to because of the following informalities:
Specification comprises references on publications (e.g., Para. 0046, 0047).  To this point, it is noted that the incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper.  Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office.  The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter.  37 CFR 1.57(g).  Further, it is noted that the publications recited in the instant application should be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication.  MPEP 609.05(a).  Appropriate correction is required

Information Disclosure Statement
The information disclosure statements (21 pages), filed 08/03/2021, 08/19/2021, and 07/28/2022, are acknowledged and have been considered.  Please see the attached initialed PTO-1449.
Foreign language references listed in the information disclosure statement(s), for which no English translation has been provided, have not been considered.  If an English abstract has been provided or available for a foreign language document then only the English abstract has been considered.  
The information disclosure statement fails to comply with 37 CFR 1.98(b)(5), which requires that each publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication.  MPEP 609.05(a).  In the present case, examiner has considered all references filed by the applicant to expedite the prosecution.  However, the applicant is informed that the references filed in an improper format (lined through) should be resubmitted in a proper format to be printed in the patent.  MPEP 1302.12.  Further, the relevance of US 2013/00033813A1 (Disk Drive Mounting Apparatus), US 2003/0185568 (Chromatic Dispersion Compensating Apparatus) recited in the information disclosure statement, filed 08/03/2021, need to be clarified.   

Claim Objections
Claim 11 is objected to because of the following informalities:  The acronym “WTI” recited in claim 11 should be removed, because said acronym is not used in subsequent claims.  Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “polyethylene glycol 3350”, but does not provide a definition for the index “3350”.  Is it a degree of polymerization, OR molecular weight?  Clarification is required.
Claim 1 recites the limitation “stabilizer comprising one surfactant and polyvinylpyrrolidone, polyethylene glycol 3350, or a carboxymethylcellulose sodium, or one surfactant and one non-electrolyte” that is not reasonably clear, because the alternatives that can be used as a stabilizer are not clearly stated.  Therefore, the metes and bounds of the claim are not reasonably clear.  Applicant is advised to use the proper Markush group language to clarify the scope of the claim.  MPEP 803.02.  Clarification is required.
Claim 1 discloses “A method of forming an aqueous fulvestrant suspension” and defines the components used in said method by their assumed function (e.g., suspension vehicle, stabilizer, surfactant) and/or by their properties (e.g., non-electrolyte) and not by the structure essential for said method.  For instance, it is unclear if “polyethylene glycol” is considered by applicant as non-electrolyte OR electrolyte.  This claim merely amounts to a statement of the underlying problem, without providing the technical features necessary for achieving this result.  MPEP 2111.04 and 2173.05(g).  Clarification is required. 
Claim 5 recites the term “high pressure homogenization” that is not reasonably clear.  This term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is required. 
Claim 8 (dependent on claim 1) recites the limitation “concentrating the fulvestrant suspension” that is not clear, because it is unclear how the claim 8 narrows the scope of claim 1 that discloses “a method of forming of an aqueous fulvestrant suspension”.  Clarification is required.   
Claim 8 (depending on claim 1) recites the limitation “removing the supernatant”.  Independent claim 1, however, does not disclose the use of a supernatant.  Thus, there is insufficient antecedent basis for this limitation in the claim.  Therefore, the metes and bounds of the claim cannot be determined.  Clarification is required.  
Claims 9 and 10 (both dependent on claim 1) disclose such steps as “drying the aqueous suspension to form a dried pharmaceutical composition” (claim 9) and “sterilizing the dried pharmaceutical composition with gamma irradiation” claim 10).  In the present case, it is noted that claim 1 is drawn to “a method of forming an aqueous fulvestrant suspension”.  In the present case, it is not clear what claims 9 and 10 are intended to encompass – preparation of a suspension OR preparation of a powder that can be used in pharmaceutical compositions.  Therefore, it is unclear how claims 9 and 10 narrow the scope of claim 1 that discloses “a method of forming of an aqueous fulvestrant suspension”.  Similar is applied to claim 11.  Clarification is required.   
Claims 4 and 6-7 are rejected as being dependent on rejected independent claim 1 and failing to cure the defect.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over MacLeod et al., US 2003/0114430 (cited in IDS; hereinafter referred to as Macleod), in view of and Johnson et al., US 2008/0161276 (cited in IDS; hereinafter referred to as Johnson), Gokhale et al., US 2010/0323020 (cited in IDS; hereinafter referred to as Gokhale), and Desai et al., US 2007/0093547 (cited in IDS; hereinafter referred to as Desai).
MacLeod teaches stabilized injectable aqueous suspensions comprising a hydrophobic drug such as steroids (Abstract; Para. 0003), wherein said suspensions are obtained by mixing a steroidal drug (Para. 0018-0019; Fig.1; 0082 as applied to claims 1, 4, 6-7) with an aqueous media comprising:  (a) polysorbates (Para. 0024, 0028) and/or poloxamer (Para. 0027) identified in the instant specification as surfactant;  (b) polyvinylpyrrolidone (Para. 0075) identified in the instant specification as a polymer;  (c) carboxymethyl cellulose (Para. 0076) identified in the present specification as a stabilizer;  (d) sodium chloride (Para. 0078) identified in the present specification as an electrolyte;  (e) sugars/dextrose, mannitol, glycerol (Para. 0078) identified in the present specification as a non-electrolyte. 
MacLeod does not teaches the use of such steroidal drug as fulvestrant (Claim 1), the use of high pressure homogenization for preparation of said suspensions (Claim 5), and/or preparation of dried compositions (Claims 9-11).   
Johnson teaches compositions that can be obtained by mixing fulvestrant (i.e., hydrophobic drug) as an active agent with the aqueous media (Para. 0024-0034; 0095) that may include poloxamers, polysorbates (Para. 0061), PEG having molecular weight of 950-35000 Da (Para. 0070), polyethylene oxide (co)polymers (Para. 0066); carboxymethyl cellulose (Para. 0096), PVP (Para. 0089); sugars (Para. 0089) identified in the instant specification as stabilizers and/or non-electrolytes.  Johnson further teaches that said compositions can be homogenized, concentrated, or dried to remove aqueous solvent and generate dry powders to be used in preparing formulations for administering to human (Para. 0001, 0089; Examples).  Johnson also teaches that said method provides particles with monomodal size distribution with an average size no larger than 5 μm (Para. 0043).  
Gokhale teaches preparing aqueous suspensions by mixing poorly-water soluble drug, e.g., fulvestrant (Para. 0178) with an aqueous media comprising stabilizers/surfactants such polysorbates, poloxamers, polymers (Para. 0084); electrolytes as salts/sodium chloride and non-electrolytes as dextrose, mannitol (Para. 0085; Examples), wherein particles of said drug have a controllable particle size distribution, e.g., having a D90 particle size not greater than 3 μm (Para. 0027).  Gokhale specifically teaches the use of high-pressure homogenization of said suspensions as carried out at pressure of 12,000 psi (Examples).
Desai teaches preparing aqueous suspensions comprising particles of hydrophobic active agents and specifically teaches the use of high pressure homogenization carried out at pressures of 6,000-40,000 psi for providing/controlling size of particles of said hydrophobic active agents dispersed in said suspensions/emulsions (Para. 0165).  Desai also teaches that said suspensions can be further converted into a redispersible dry powder (Para. 0167; Examples).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use such hydrophobic drug as fulvestrant as taught by Johnson and Gokhale preparing aqueous suspensions as taught by MacLeod, and also to use for such preparations the high pressure homogenization as taught by Gokhale and Desai.  One would do so with expectation of beneficial results, because the cited prior art teaches that said approach allows controlling the size of drug particles and enhancing drug bioavailability. 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2003/0165568 (cited in IDS) – teaches preparing stable aqueous suspensions by (i) mixing poorly-water soluble steroidal drug with an aqueous media comprising polysorbates/surfactant, carboxymethylcellulose, PVP, salts/sodium chloride, dextrose, mannitol, glycerol, and (ii) homogenizing obtained dispersion until a fine suspension is obtained (Para. 0038-0049; Examples).  

Conclusion
No claim is allowed at this time. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672. The examiner can normally be reached 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615